UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number : 333-150692 Western Ridge Minerals, Inc. (Exact name of registrant as specified in its charter) Nevada n/a (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) #404, 10153  117 th Street, Edmonton Alberta, Canada T5K 1X5 (Address of principal executive offices) (Zip Code) Registrants telephone number: (780) 906-5189 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None not applicable Securities registered under Section 12(g) of the Exchange Act: Title of class None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [X] No [ ] Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [ ] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrants most recently completed second fiscal quarter. $n/a Indicate the number of shares outstanding of each of the registrants classes of common stock, as of the latest practicable date. as of May 17, 2010. TABLE OF CONTENTS Page PART I Item 1. Business 3 Item 2. Properties 8 Item 3. Legal Proceedings 9 PART II Item 5. Market for Registrants Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 10 Item 7. Managements Discussion and Analysis of Financial Condition and Results of Operations 12 Item 8 . Financial Statements and Supplementary Data 15 Item 9 . Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 16 Item 9A(T) . Controls and Procedures 16 PART III Item 10 . Directors, Executive Officers and Corporate Governance 17 Item 11 . Executive Compensation 18 Item 12 . Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 21 Item 13 . Certain Relationships and Related Transactions, and Director Independence 22 Item 14 . Principal Accountant Fees and Services 22 PART IV Item 15 . Exhibits, Financial Statement Schedules 22 2 PART I Item 1. Business Company Overview We are an exploration stage company that intends to engage in the exploration of mineral properties. We have acquired a mineral claim that we refer to as the Appleton #2 mineral claim. Exploration of this mineral claim is required before a final determination as to its viability can be made. The property is located 17 km northwest of Gander in northeastern Newfoundland. The property lies north of the Trans Canada Highway, approximately 9 km north of the Salmon Pond access road, and west of the Gander River. It comprises 8 claim blocks totaling 200 hectares or approximately 494 acres approximately centered at latitude 490 3 9" North, longitude 540 48 24" West (UTM Zone 21, 660250 Easting - 5435400 Northing). A legal survey of the property has not been conducted. The Government of Newfoundland and Labrador owns the land covered by the Appleton #2 mineral claim. Currently, we are not aware of any native land claims that might affect the title to the mineral claim or to Newfoundland and Labradors title of the property. Although we are unaware of any situation that would threaten this claim, it is possible that a native land claim could be made in the future. The federal and provincial government policy at this time is to consult with all potentially affected native bands and other stakeholders in the area of any potential commercial production. If we should encounter a situation where a native person or group claims and interest in this claim, we may choose to provide compensation to the affected party in order to continue with our exploration work, or if such an option is not available, we may have to relinquish any interest that we hold in this claim. Acquisition of the Appleton #2 mineral claim. We acquired a 100% interest in the Appleton #2 mineral claim located in northeastern Newfoundland Island, Canada. Our ownership in the Appleton #2 claim was electronically staked and recorded under the electronic mineral claim staking and recording procedures of the Online Mineral Claims Staking System administered by the Department of Natural Resources, Government of Newfoundland and Labrador, Canada. A party is able to stake and record an interest in a particular mineral claim if no other party has an interest in the said claim that is in good standing and on record. There is no formal agreement between us and/or our subsidiary and the Government of Newfoundland and Labrador. The Appleton #2 claim is administered under the Mineral Act of Newfoundland and Labrador. Our interest in the Appleton #2 mineral claim will continue for up to twenty years provided that the minimum required expenditures toward exploration work on the claim are made in compliance with the Act. The required amount of expenditures toward exploration work is set by the Province of Newfoundland and Labrador and can be altered in its sole discretion. Currently, the amount required to be expended annually for exploration work within the first year that the mineral claim is acquired is $200 per claim. The required expenditures per claim increase gradually each year up to a maximum of $1,200 per claim for the sixteenth year and beyond. Within 60 days following the anniversary date of the claim, an assessment report on the work performed must be submitted to the Mineral Claims Recorder. Every five years, renewal fee of between $25 and $100 per claim is also required. We selected the Appleton #2 mineral property based upon an independent geological report which was commissioned from Richard A. Jeanne, a Consulting Geologist. Mr. Jeanne recommended an exploration program on this claim which will cost us approximately $20,740. 3 Description and Location of the Appleton #2 mineral claim The Appleton #2 property is located on NTS map sheet 02E/02, 17 km northwest of Gander in northeastern Newfoundland. It comprises 8 claim blocks totaling 200 hectares or approximately 494 acres approximately centered at latitude 490 3 9" North, longitude 540 48 24" West (UTM Zone 21, 660250 Easting - 5435400 Northing). A legal survey of the property has not been conducted. The Government of Newfoundland and Labrador owns the land covered by the Appleton #2 mineral claim. Currently, we are not aware of any native land claims that might affect the title to the mineral claim or to Newfoundland and Labradors title of the property. Although we are unaware of any situation that would threaten this claim, it is possible that a native land claim could be made in the future. The federal and provincial government policy at this time is to consult with all potentially affected native bands and other stakeholders in the area of any potential commercial production. If we should encounter a situation where a native person or group claims and interest in this claim, we may choose to provide compensation to the affected party in order to continue with our exploration work, or if such an option is not available, we may have to relinquish any interest that we hold in this claim. Geological Exploration Program in General We have obtained an independent Geological Report and have acquired a 100% ownership interest in the Appleton #2 mineral claim. Richard A. Jeanne, Consulting Geologist, has prepared this Geological Report and reviewed all available exploration data completed on this mineral claim. The property that is the subject of the Appleton #2 mineral claim is undeveloped and does not contain any open-pit or underground mines which can be rehabilitated. There is no commercial production plant or equipment located on the property that is the subject of the mineral claim. Currently, there is no power supply to the mineral claims. We have not yet commenced the field work phase of our initial exploration program. Exploration is currently in the planning stages. Our exploration program is exploratory in nature and there is no assurance that mineral reserves will be found. The details of the Geological Report are provided below. Appleton #2 Mineral Claim Geological Report, Dated February 12, 2008 A primary purpose of the geological report is to review information, if any, from the previous exploration of the mineral claims and to recommend exploration procedures to establish the feasibility of commercial production project on the mineral claims. The summary report lists results of the history of the exploration of the mineral claims, the regional and local geology of the mineral claims and the mineralization and the geological formations identified as a result of the prior exploration. The summary report also gave conclusions regarding potential mineralization of the mineral claims and recommended a further geological exploration program. Exploration Potential of the Appleton #2 Mineral Claim Previous sampling by the Geological Survey of the Government of Newfoundland and Labrador yielded gold and arsenic anomalies on ground currently covered by the Appleton # 2 claims. The claims are underlain by rocks of similar age and lithology as those in which gold anomalies are currently being developed by Paragon Minerals Corp. on their nearby Appleton Linear and JBP claims. 4 The gold anomaly on the Appleton # 2 reportedly was discovered by Mr. Tom Lush in 1999. He submitted an assessment report (unpublished) in the year 2000 that was cited in the MODS report on the occurrence published by the Geological Survey of Newfoundland and Labrador. Subsequent sampling by the Geological Survey yielded two anomalous values. One sample returned an assay value of 4959 ppb (0.145 opt) Au and another, 64 ppm arsenic (As). The area is recognized as having potential for extensive mineralization. Beginning in the 1980's, extensive surveys of the region were conducted by Noranda, Gander River Minerals, Falconbridge, Virginia Holdings, Noront Resources and Newfoundland Resources and Mining. Currently, Paragon Minerals Corporation is active in the area with a number of projects under evaluation. The region is underlain by rocks of the Gander and Dunnage tectonostratigraphic zones. The Gander zone, southeast of the Appleton # 2, is represented by metasedimentary conglomerate, sandstone and siltstone. The Gander zone is structurally overlain by rocks of the Dunnage zone. These include the Gander River Complex, a narrow belt of mafic and ultramafic rocks and the Davidsville Group, siliclastic sediments deposited in relatively shallow water. The Appleton # 2 property is located within the Davidsville Group of rocks. West of the Davidsville group is a suite of siliclastic rocks of deeper water origin. Southwest of the Appleton # 2 is a large intrusive complex that has been proposed as the heat source that drove the mineralizing events in the area. The complex consists of two major rock types, an older mafic suite and a younger granitoid suite. Most of the mineralization in the region is associated with quartz veins which are commonly associated with gratitoid rocks, however, some of the mineralization is clearly younger than the intrusive complex. This suggests that another, unrecognized, heat source may have contributed to mineralization in the area. Access to the property can be gained via the Salmon Pond access road and forestry roads about 9 km (5.6 miles) north of Trans-Canada Highway 1. Groceries and general supplies and services such as car rentals, banking, restaurants and lodging are available in the town of Gander, about an hour's drive from the property. Gander's population is about 10,000, but the town provides services to surrounding communities whose total population approaches 90,000. The town hosts an international airport that, historically, was a refueling stop for transatlantic flights. The region receives abundant snowfall during the winter months, making geological exploration and other related activities impractical during this time. The climate during the remainder of the year is moderate. The topography and drainages slope eastward toward the Gander River. Forest cover includes mixed spruce, balsam fir and birch. Low wet areas contain prevalent alder thickets. The claim is underlain by terrain of modest slopes and relief between the approximate elevations of 76 m (250 ft) and 107 m (350 ft) above sea level. No visit to the property has yet been made by us or our consulting geologists. 5 Recommendations From Our Consulting Geologist In order to evaluate the exploration potential of the Appleton #2 claim, our consulting geologist has recommended on site surface reconnaissance, mapping, sampling, and trenching to be followed by geochemical analyses of the samples to be taken. The primary goal of the exploration program is to identify sites for additional gold exploration. Exploration Budget Phase I Exploration Expenditure Internet search for additional geologic reports and local Gander contacts $ On site surface reconnaissance, mapping, sampling and trench site identification $ Geochemical analyses (≈20 samples) $ Other expenses $ Phase II On site trenching, mapping, and sampling $ Geochemical Analyses $ Data compilation and report preparation $ Other expenses $ Total, Phases I and II $ Competition The mineral exploration industry, in general, is intensely competitive and even if commercial quantities of reserves are discovered, a ready market may not exist for the sale of the reserves. Most companies operating in this industry are more established and have greater resources to engage in the production of mineral claims. We were incorporated on August 16, 2007 and our operations are not well-established. Our resources at the present time are limited. W e may exhaust all of our resources and be unable to complete full exploration of the Appleton #2 mineral claim . There is also significant competition to retain qualified personnel to assist in conducting mineral exploration activities. If a commercially viable deposit is found to exist and we are unable to retain additional qualified personnel, we may be unable to enter into production and achieve profitable operations. These factors set forth above could inhibit our ability to compete with other companies in the industry and entered into production of the mineral claim if a commercial viable deposit is found to exist. Numerous factors beyond our control may affect the marketability of any substances discovered. These factors include market fluctuations, the proximity and capacity of natural resource markets and processing equipment, government regulations, including regulations relating to prices, taxes, royalties, land tenure, land use, importing and exporting of minerals and environmental protection. The exact effect of these factors cannot be accurately predicted, but the combination of these factors may result our not receiving an adequate return on invested capital. 6 Compliance with Government Regulation The main agency that governs the exploration of minerals in the Province of Newfoundland and Labrador is the Department of Natural Resources. The Department of Natural Resources manages the development of Newfoundland and Labradors mineral resources, and implements policies and programs respecting their development while protecting the environment. In addition, the Department regulates and inspects the exploration and mineral production industries in Newfoundland and Labrador to protect workers, the public and the environment. The material legislation applicable to Western Ridge Minerals, Inc. is the Mineral Act of Newfoundland and Labrador. Any person who intends to conduct an exploration program on a staked or licensed area must submit prior notice with a detailed description of the activity to the Department of Natural Resources. An exploration program that may result in major ground disturbance or disruption to wildlife or wildlife habitat must have an Exploration Approval from the department before the activity can commence. We will also have to sustain the cost of reclamation and environmental remediation for all exploration work undertaken. Both reclamation and environmental remediation refer to putting disturbed ground back as close to its original state as possible. Other potential pollution or damage must be cleaned-up and renewed along standard guidelines outlined in the usual permits. Reclamation is the process of bringing the land back to its natural state after completion of exploration activities. Environmental remediation refers to the physical activity of taking steps to remediate, or remedy any environmental damage caused such as refilling trenches after sampling or cleaning up fuel spills. Our initial exploration program does not require any reclamation or remediation because of minimal disturbance to the ground. The amount of these costs is not known at this time because we do not know the extent of the exploration program we will undertake, beyond completion of the recommended exploration phase described above, or if we will enter into production on the property. Because there is presently no information on the size, tenor, or quality of any resource or reserve at this time, it is impossible to assess the impact of any capital expenditures on our earnings or competitive position in the event a potentially-economic deposit is discovered. Employees We currently have no employees other than our president and CEO, Mr. Bastidas. We conduct our business largely through agreements with consultants and other independent third party vendors. Research and Development Expenditures We have not incurred any research or development expenditures since our incorporation. Subsidiaries We do not currently have any subsidiaries. Patents and Trademarks We do not own, either legally or beneficially, any patent or trademark. 7 Item 2. Properties Description of Property The Appleton #2 property is located on NTS map sheet 02E/02, 17 km northwest of Gander in northeastern Newfoundland. The boundaries of the property are described as follows: Beginning at the Northeast corner of the herein described parcel of land, and said corner having UTM coordinates of 5 , ; of Zone 21; thence South 1,000 metres, thence West 500 metres, thence South 500 metres, thence West 1,000 metres, thence North 1,500 metres, thence East 1,500 metres to the point of beginning. All bearings are referred to the UTM grid, Zone 21. NAD27. Figure 1 . Location map of the Appleton #2 property 8 Figure 2 . Claim plan, Appleton #2 property shown in blue and adjacent claims in brown. Corporate Offices Our corporate offices are located at #404, 10153  117 th Street, Edmonton, Alberta, Canada T5K 1X5. Our offices are provided at no cost. Item 3. Legal Proceedings We are not a party to any pending legal proceeding. We are not aware of any pending legal proceeding to which any of our officers, directors, or any beneficial holders of 5% or more of our voting securities are adverse to us or have a material interest adverse to us. 9 PART II Item 5. Market for Registrants Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock is currently quoted on the OTC Bulletin Board (OTCBB), which is sponsored by FINRA. The OTCBB is a network of security dealers who buy and sell stock. The dealers are connected by a computer network that provides information on current "bids" and "asks", as well as volume information. Our shares are quoted on the OTCBB under the symbol WRMI. The following table sets forth the range of high and low bid quotations for our common stock for each of the periods indicated as reported by the OTCBB. These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. Fiscal Year Ending March 31, 2010 Quarter Ended High $ Low $ March 31, 2010 n/a n/a December 31, 2009 n/a n/a September 30, 2009 n/a n/a June 30, 2009 n/a n/a Fiscal Year Ending March 31, 2009 Quarter Ended High $ Low $ March 31, 2009 n/a n/a December 31, 2008 n/a n/a September 30, 2008 n/a n/a June 30, 2008 n/a n/a The last sales price of our common stock was $0.30 per share on April 22, 2010. Penny Stock The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a market price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the SEC, that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; (b) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation of such duties or other requirements of the securities laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and ask price; (d) contains a toll-free telephone number for inquiries on disciplinary actions; (e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and (f) contains such other information and is in such form, including language, type size and format, as the SEC shall require by rule or regulation. 10 The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with (a) bid and offer quotations for the penny stock; (b) the compensation of the broker-dealer and its salesperson in the transaction; (c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) a monthly account statement showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement as to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity for our common stock. Therefore, stockholders may have difficulty selling our securities. Holders of Our Common Stock As of May 17, 2010, we had shares of our common stock issued and outstanding, held by 34 shareholders of record. Dividends There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends. The Nevada Revised Statutes, however, do prohibit us from declaring dividends where after giving effect to the distribution of the dividend: 1. we would not be able to pay our debts as they become due in the usual course of business, or; 2. our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have not declared any dividends and we do not plan to declare any dividends in the foreseeable future. Securities Authorized for Issuance under Equity Compensation Plans We have not adopted any equity compensation or incentive plans at this time. Recent Sales of Unregistered Securities None. 11 Item 7. Managements Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words believes, project, expects, anticipates, estimates, intends, strategy, plan, may, will, would, will be, will continue, will likely result, and similar expressions. We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and are including this statement for purposes of complying with those safe-harbor provisions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse affect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. Further information concerning our business, including additional factors that could materially affect our financial results, is included herein and in our other filings with the SEC. Plan of Operations Our business plan is to proceed with the exploration of the Appleton #2 mineral claim to determine whether there are commercially exploitable reserves of gold or other metals. We intend to proceed with the initial exploration program as recommended by our consulting geologist. The recommended geological program will cost a total of approximately $20,740. We had $6,514 in cash as of March 31, 2010. Our plan of operations is to complete the recommended exploration program on the Appleton #2 mineral claim. Phase I would consist of on-site surface reconnaissance, mapping, sampling, and geochemical analyses. This phase of the program will cost approximately $7,450. Phase II would entail on-site trenching, mapping, sampling, and trench site identification followed by geochemical analyses of the various samples gathered. The Phase II program will cost approximately $13,290. We have not retained a geologist to conduct any of the anticipated exploration work. Once we receive the analyses of our initial exploration program, our board of directors, in consultation with our consulting geologist will assess whether to proceed with additional mineral exploration programs. In making this determination to proceed with a further exploration, we will make an assessment as to whether the results of the initial program are sufficiently positive to enable us to proceed. This assessment will include an evaluation of our cash reserves after the completion of the initial exploration, the price of minerals, and the market for the financing of mineral exploration projects at the time of our assessment. In the event our board of directors, in consultation with our consulting geologist, chooses to conduct further mineral exploration programs beyond the initial program, we will require additional financing. While we have sufficient funds on hand to cover the bulk of our currently planned exploration costs, we will require additional funding in order to fully complete the recommended program and to undertake further exploration programs on the Appleton #2 mineral claim and to cover all of our anticipated administrative expenses. 12 In order to cover the administrative expenses associated with our operations, and in the event that additional exploration programs on the Appleton #2 claim are undertaken, we anticipate that additional funding will be required in the form of equity financing from the sale of our common stock and from loans from our director. We cannot provide investors with any assurance, however, that we will be able to raise sufficient funding from the sale of our common stock to fund all of our anticipated expenses. We do not have any arrangements in place for any future equity financing. We believe that outside debt financing will not be an alternative for funding exploration programs on the Appleton #2 property. The risky nature of this enterprise and lack of tangible assets other than our mineral claim places debt financing beyond the credit-worthiness required by most banks or typical investors of corporate debt until such time as an economically viable mine can be demonstrated. In the event the results of our initial exploration program prove not to be sufficiently positive to proceed with further exploration on the Appleton #2 mineral claim, we intend to seek out and acquire interests in North American mineral exploration properties which, in the opinion of our consulting geologist, offer attractive mineral exploration opportunities. Presently, we have not given any consideration to the acquisition of other exploration properties because we have not yet commenced our initial exploration program and have not received any results. During this exploration stage Mr. Bastidas, our President, will only be devoting approximately five to ten hours per week of his time to our business. We do not foresee this limited involvement as negatively impacting our company over the next twelve months as all exploratory work is being performed by outside consultants. If, however, the demands of our business require more business time of Mr. Bastidas such as raising additional capital or addressing unforeseen issues with regard to our exploration efforts, he is prepared to devote more time to our business. However, he may not be able to devote sufficient time to the management of our business, as and when needed. Mineral Exploration Program In order to evaluate the exploration potential of the Appleton #2 claim, our consulting geologist has recommended on site surface reconnaissance, mapping, sampling, and trenching to be followed by geochemical analyses of the samples to be taken. The primary goal of the exploration program is to identify sites for additional gold exploration. Exploration Budget Phase I Exploration Expenditure Internet search for additional geologic reports and local Gander contacts $ On site surface reconnaissance, mapping, sampling and trench site identification $ Geochemical analyses (≈20 samples) $ Other expenses $ Phase II On site trenching, mapping, and sampling $ Geochemical Analyses $ Data compilation and report preparation $ Other expenses $ Total, Phases I and II $ 13 While we have not commenced the field work phase of our initial exploration program, we intend to proceed with the initial exploratory work as recommended. Due to continuing difficulties in locating and retaining a geologist to perform the initial exploratory work at an economically viable cost, we currently do not expect that Phase I will begin until the Summer of 2010, with Phase II to begin in the late Summer or Fall of 2010. Upon our review of the results, we will assess whether the results are sufficiently positive to warrant additional phases of the exploration program. We will make the decision to proceed with any further programs based upon our consulting geologists review of the results and recommendations. In order to complete significant additional exploration beyond the currently planned Phase I and Phase II, we will need to raise additional capital. We do not have plans to purchase any significant equipment or change the number of our employees during the next twelve months. We have no employees other than our president and CEO, Mr. Bastidas. We conduct our business largely through agreements with consultants and other independent third party vendors. Results of Operations for the Years Ended March 31, 2010 and March 31, 2009 We have not earned any revenues since the inception of our current business operations. We are presently in the exploration stage of our business and we can provide no assurance that we will discover commercially exploitable levels of mineral resources on our mineral properties, or if such resources are discovered, that we will enter into commercial production. We incurred operating expenses and net losses in the amount of $50,303 for the year ended March 31, 2010. By comparison, we incurred operating expenses and net losses in the amount of $13,972 for the year ended March 31, 2009. We incurred total operating expenses and net losses in the amount of $67,970 for the period from inception on August 16, 2007 through March 31, 20010. Our losses are attributable to operating expenses together with a lack of any revenues at our current state of development. We anticipate our operating expenses will increase as we continue with our plan of operations. The increase will be attributable to continuing with the geological exploration programs for our mineral claim. Liquidity and Capital Resources As of March 31, 2010, we had current assets in the amount of $6,514, consisting entirely of cash. We had current liabilities of $40,311 as of March 31, 2010. Thus, we had a working capital deficit of $33,797 as of March 31, 2010. We do not anticipate earning revenues until such time that enter into commercial production of our mineral property. We are presently in the exploration stage of our business and we can provide no assurance that we will discover commercially exploitable levels of mineral resources our mineral property, or if such resources are discovered, that we will enter into commercial production. 14 Going Concern We have not attained profitable operations and will be dependent upon obtaining financing to pursue significant exploration activities beyond those currently planned as outlined herein. For these reasons, our auditors stated in their report that they have substantial doubt we will be able to continue as a going concern. Our ability to raise additional capital through the future issuances of the common stock or other methods is unknown. The obtainment of additional financing, the successful development of our contemplated plan of operations, and our transition, ultimately, to the attainment of profitable operations are necessary for us to continue operations. For these reasons, our auditors stated in their report that they have substantial doubt we will be able to continue as a going concern. Off Balance Sheet Arrangements As of March 31, 2010, there were no off balance sheet arrangements. Item 8. Financial Statements and Supplementary Data Index to Financial Statements Required by Article 8 of Regulation S-X: Audited Financial Statements: F-1 Report of Independent Registered Public Accounting Firm F-2 Balance Sheets as of March 31, 2010 and 2009; F-3 Statements of Operations for the years ended March 31, 2010 and 2009 and for the period from inception on August 16, 2007 through March 31, 2010; F-4 Statement of Stockholders Equity (Deficit)for the year ended March 31, 2010; F-5 Statements of Cash Flows for the years ended March 31, 2010 and 2009 and for the period from inception on August 16, 2007 through March 31, 2010; F-6 Notes to Financial Statements 15 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Western Ridge Minerals, Inc. Las Vegas, Nevada We have audited the accompanying balance sheets of Western Ridge Minerals, Inc. as of March 31, 2010 and 2009, and the related statements of operations, stockholders equity (deficit), and cash flows for the periods then ended and the period from August 16, 2007 (inception) to March 31, 2010. These financial statements are the responsibility of the Companys management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Companys internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Western Ridge Minerals, Inc., as of March 31, 2010 and 2009 and the results of its operations and cash flows for the periods then ended and for the period from August 16, 2007 (inception) to March 31, 2010, in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming that Western Ridge Minerals, Inc., Inc. will continue as a going concern. As discussed in Note 5 to the financial statements, the Company has incurred losses from operations, has limited working capital, and is in need of additional capital to grow its operations so that it can become profitable. These factors raise substantial doubt about the Companys ability to continue as a going concern. Managements plans with regard to these matters are described in Note 5. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC Bingham Farms, Michigan May 17, 2010 F-1 WESTERN RIDGE MINERALS, INC. (An Exploration Stage Company) Balance Sheets ASSETS March 31, March 31, CURRENT ASSETS Cash $ $ Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Total Current Liabilities STOCKHOLDERS' EQUITY (DEFICIT) Common stock, $0.001 par value, 75,000,000 shares authorized, 5,496,400 shares issued and outstanding Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders' Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying condensed notes are an integral part of these financial statements. F-2 WESTERN RIDGE MINERALS, INC. (An Exploration Stage Company) Statements of Operations For the Year Ended March 31, From Inception on August 16,2007 Through March 31, REVENUES $ - $ - $ - OPERATING EXPENSES General and administrative Total Operating Expenses LOSS FROM OPERATIONS ) ) ) OTHER EXPENSES Interest expense - - - LOSS BEFORE TAXES ) ) ) Income taxes - - - NET LOSS $ ) $ ) $ ) BASIC LOSS PER COMMON SHARE $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING The accompanying condensed notes are an integral part of these financial statements F-3 WESTERN RIDGE MINERALS, INC. (An Exploration Stage Company) Statements of Stockholders' Equity (Deficit) Common Stock Additional Paid-In Deficit Accumulated During the Exploration Total Stockholders' Equity Shares Amount Capital Stage (Deficit) Balance, August 16, 2007 - $ - $ - $ - $ - Shares issued for cash at $0.001 per share to the founders 3,000,000 3,000 - - 3,000 Shares issued for cash at $0.0075 per share 2,415,000 2,415 15,698 - 18,113 Shares issued for cash at $0.15 per share 81,400 81 12,129 - 12,210 Net loss since inception through March 31, 2008 - - - (3,695) (3,695) Balance, March 31, 2008 5,496,400 5,496 27,827 (3,695) 29,628 Contributed capital - - 850 - 850 Net loss for the year ended March 31, 2009 - - - (13,972) (13,972) Balance, March 31, 2009 5,496,400 5,496 28,677 (17,667) 16,506 Net loss for the year ended March 31, 2010 - - - (50,303) (50,303) Balance, March 31, 2010 5,496,400 $ 5,496 $ 28,677 $ (67,970) $ (33,797) The accompanying condensed notes are an integral part of these financial statements. F-4 WESTERN RIDGE MINERALS, INC. (An Exploration Stage Company) Statements of Cash Flows For the Year Ended March 31, From Inception on August 16, 2007 Through March 31, OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Used in Operating Activities: Changes in operating assets and liabilities: Changes in accounts payable and accrued expenses Net Cash Used in Operating Activities ) ) ) INVESTING ACTIVITIES - - - FINANCING ACTIVITIES Contributed capital - Common stock issued for cash - - Net Cash Provided by Financing Activities - NET INCREASE (DECREASE) IN CASH ) ) CASH AT BEGINNING OF PERIOD - CASH AT END OF PERIOD $ $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION CASH PAID FOR: Interest $ - $ - $ - Income Taxes $ - $ - $ - The accompanying condensed notes are an integral part of these financial statements. F-5 WESTERN RIDGE MINERALS, INC. (An Exploration Stage Company) Notes to Financial Statements March 31, 2010 and 2009 NOTE 1. GENERAL ORGANIZATION AND BUSINESSES Western Ridge Minerals, (the Company) was incorporated on August 16, 2007 under the laws of the State of Nevada. The Company was formed to engage in the exploration for and extraction of minerals. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING PRACTICES Accounting Basis These financial statements are prepared on the accrual basis of accounting in conformity with accounting principles generally accepted in the United States of America. The Company has adopted a March 31 fiscal year end. Cash and Cash Equivalents For the purpose of the statement of cash flows, cash equivalents include all highly liquid investments with maturity of three months or less. Earnings (Loss) per Share The basic earnings (loss) per share are calculated by dividing the Companys net income available to common shareholders by the weighted average number of common shares outstanding during the year. The diluted earnings (loss) per share are calculated by dividing the Companys net income (loss) available to common shareholders by the diluted weighted average number of shares outstanding during the year. The diluted weighted average number of shares outstanding is the basic weighted number of shares adjusted as of the first of the year for any potentially dilutive debt or equity. There are no diluted shares outstanding as of March 31, 2010 . Dividends The Company has not adopted any policy regarding payment of dividends. No dividends have been paid during the period shown. Income Taxes The Company provides for income taxes under Statement of Financial Accounting Standards NO. 109 (ASC 740-10), Accounting for Income Taxes. SFAS No. 109 (ASC 740-10) requires the use of an asset and liability approach in accounting for income taxes. SFAS No. 109 requires the reduction of deferred tax assets by a valuation allowance if, based on the weight of available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized. No provision for income taxes is included in the statement due to its immaterial amount, net of the allowance account, based on the likelihood of the Company to utilize the loss carry-forward. F-6 WESTERN RIDGE MINERALS, INC. (An Exploration Stage Company) Notes to Financial Statements March 31, 2010 and 2009 NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING PRACTICES (CONTINUED) Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Revenue and Cost Recognition The Company has no current source of revenue; therefore the Company has not yet adopted any policy regarding the recognition of revenue or cost. NOTE 3. INCOME TAXES: The Company provides for income taxes under Statement of Financial Accounting Standards No. 109 (ASC 740-10), Accounting for Income Taxes. SFAS No. 109 (ASC 740-10) requires the use of an asset and liability approach in accounting for income taxes. Deferred tax assets and liabilities are recorded based on the differences between the financial statement and tax bases of assets and liabilities and the tax rates in effect when these differences are expected to reverse. The Companys predecessor operated as entity exempt from Federal and State income taxes. SFAS No. 109 (ASC 740-10) requires the reduction of deferred tax assets by a valuation allowance if, based on the weight of available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized. The provision for income taxes differs from the amounts which would be provided by applying the statutory federal income tax rate of 39% to the net loss before provision for income taxes for the following reasons: March 31, March 31, 2009 Income tax expense at statutory rate $ ) $ ) ) Common stock issued for services -
